                                           ---------------•
               Case 1:19-cr-00545-CM Document 97 Filed 05/20/21 Page 1 of 4


                                                                                                     ~
                        {\~:1J    \
                              ~ -~ -c;)-
                                           J-'~~
                                                        ~~
                                                        'µI".
                                                                    ~
                                                                    1
                                                                               ~                     "
                                                                                                           USDC SDNY
                                                                                                           oo~                ERHALE
                                                                                                           ELECTRONICALLY FTI.Ff'

May 20, 2021
                    ~
                    ~
                      oJf' -~'
                         :-r"-~..--
                                       ~.V
                                                        - ~-
                                                        /./J
                                                                        y;
                                                                         J
                                                                                         .
                                                                                         v1
                                                                                                            DOC#:
                                                                                                                     .J>etef.G. Neiman
                                                                                                            DATE FLLtu.               .
                                                                                                                                              ~-ulp.vf
                                                                                                                                              -- 'I
                                                                                                                                                   ·
                                                                                                                                                             J
                               11\'·                                                 ~                                    ''"""'"" '°                             ~
VIA ECF
The Honorable Colleen McMahon
                                       ~       -<I"'
                                                  [\\f • ✓                           '             -
                                                                                     ~ cJI' · /)..'7           '"''"'"'"""''m"ha,,rom               / )-
United States District Court                              (r                     -               Y                   r                              ~·           VJ

500 Pearl Street                                                             JI o    j nr-1'                       (\ ,.)         ,                   ,
New York, New York 10007                                                     ~               ~
                                                                                                 1
                                                                                                                   ")J'
                                                                                                                          1



Dear ChiefJudge McMahon:                     IL.r Li:I./Jr ':\ ,:- ,     ~ ,...
                                                                    .· . J     J ~ ~ __, ~ __,
                                                                                                                                 ~~
                                                                                                                          r. oJ cvIY
                                                                                                                                                    ~
On behalf of Michael Carroll, we respectfully request that the Court exercise its discretion to                                                                       f'
expunge the record of Mr. Carroll's arrest. This Court has ancillary jurisdiction to order
expungement following dismissal of an indictment, see Doe v. United States 833 F .3d 192, 197 ~\Y
                                                                                                    r ,.
                                                                                                             I


                                                                                                               \--
                                                                                                                                                   JI'+,t
(2d Cir. 2016), if it finds that Mr. Carroll's privacy rights outweigh any law enforcement interes~        /'
in maintaining the record of his arrest, see, e.g., United States v, Doe, 935 F. Supp. 478,480           .f'
(S.D.N.Y. 1996). That is the case here. Mr. Carroll is suffering concrete adverse consequences           ~                                    16,)
of his arrest, and there is no material law enforcement interest in maintaining his arrest records. / ' )

We have shared a draft of this letter with the government in advance of filing, and the
government has authorized us to advise you that it takes no position on the request.                                                      (
                                                                                                                                              1
                                                                                                                                              /
                                                                                                                                                      'Mc~
                                                                                                                                                      / c;}"
                                                                                                                                      .I~~\) '
                                                                                                                                                             4V
1.         Factual Background

Mr. Carroll was the CEO ofBrixmor, a real estate investment trust ("REIT'). The Indictment                                                            ~
charged Mr. Carroll and others with securities fraud for allegedly "smoothing" a non-GAAP
metric, same property net operating income ("SP-NOI") growth. The Indictment alleged three .J O ,'J. · 0Q..,,-
ways this was accomplished: (1) by storing income in a deferred income account for later use, ~      ~
(2) by including certain portions of lease settlement income (payments made by a tenant to be le~ ~
out of a lease early) in SP-NOI without disclosing the inclusion, and (3) by making certain           '-',                                                            OJ
adjustments to prior-period results to increase current period SP-NOi growth.                         ~-


that the defense contended demonstrated Mr. Carroll's innocence. That evidence addressed all
three theories of the Indictment:                                                            /                                                        :-J'

       •    The Deferred Income Account: Nearly all of the discrepancy between Brixmor's reported/ i f
            SP-NOI and what the Indictment alleged was the "actual" SP-NOi was due to a $2             ()-1' ,
                                                                                                                                                          J /\
            million income item in the deferred income account that allegedly should have been )(
            recognized in Q3 2013 but was instead largely recognized in Q4 2013. The defense \                                                    .V'\
            presented contemporaneous documents showing that the decision to recognize thiv     {           ~                                     .j
     W ilmer C utler Pickering Hale and Dorr
,,.;,n,     ' ""n    Bosron     ''""'"
                                               LLP,

                                             o,~.,
                                                      7 World Trade Center, 250 Greenwich Srreer, New York, New York I 0007
                                                         Ccan'lon       Condon        c,, Anee<s         New '"'    ea,o A<m
                                                                                                                                     I
                                                                                                                               ?if\)sY)
          Case 1:19-cr-00545-CM Document 97 Filed 05/20/21 Page 2 of 4
                                                                                                      -
                                                                               WILMERHALE
May 20, 2021
Page 2

       income in Q4 2013 was part of a legitimate process to address old, offsetting balances in
       the deferred-income account, including a $1.85 million aged expense item that essentially
       cancelled out the $2 million aged income item. When questioned about this new
       evidence, cooperating witness Steven Splain, Brixmor's former Chief Accounting
       Officer, confirmed that the two aged items were "discovered in the same quarter" and
       therefore it was proper to "book them in the same quarter and let them largely cancel
       out." He also confirmed that the decision to book both items in the fourth quarter of 2013
       (rather than the third quarter, when he learned of them), was not "focused on S[P] NOi,"
       but was instead to allow further time to research both items, which he thought was
       needed because he "just wanted to get it right." In short, the single largest allegedly
       fraudulent adjustment in this case was simply part of a legitimate correction of old errors.

   •   Lease Settlement Income: The Indictment alleged that the inclusion of an amortized
       portion of lease settlement income in SP-NOi was not disclosed. The defense presented
       documents demonstrating that every analyst who covered Brixmor received a written
       report (which a Brixmor witness recalled would have been prepared by staff working
       with Mr. Carroll) that prominently identified an "SS LSI Amort Adjustment" included in
       SP-NOi. E.g., Ex. A (WB00272863) at 2. The defense also presented evidence
       reflecting that every quarter the auditors were provided with documents showing the
       inclusion of this amortized amount in SP-NOi. The auditors opined this was
       "appropriate[]." See Ex. B (Excerpt ofEY-BRIX-EWP-000281 at tab "A03.l - Same
       property NOi").

   •   Prior-Period Adiustments: The defense also presented documents that showed that all
       three allegedly fraudulent prior-period adjustments were disclosed and highlighted for
       auditors, who expressed no concerns. See, e.g., Ex. C (Excerpt of WB00743733 at tab
       "Same Prop"). The government's expert agreed that such adjustments may be
       appropriate to, for example, correct prior period errors, and that of the roughly $606,000
       in allegedly fraudulent prior period adjustments, $550,000 were required. See Ex. D
       (Excerpt of WB00452584 at tab "NOi Adjustments Summary_All").

After the defense presented this evidence, the government "conducted extensive additional
investigation, including discussions with cooperating witnesses, Brixmor employees, and
forensic accountants." ECF No. 91. Following this investigation, the government concluded
that it could "not prove beyond a reasonable doubt that the ... deferral of a category of
accounting items ... from the third quarter of 2013 to the fourth quarter of 2013, was part of a
scheme to defraud." Id. The government further determined that it could not "establish
quantitative materiality beyond a reasonable doubt" which "goes to an essential element of the
charged offense" and that it was not "in the interest of justice to continue this prosecution." The
government therefore sought leave of the Court to dismiss the Indictment. Id. The government
also moved to dismiss charges against two cooperating witnesses who had already pied guilty.
Id.
          Case 1:19-cr-00545-CM Document 97 Filed 05/20/21 Page 3 of 4
                                                                                                     -
                                                                               WILMERHALE
May 20, 2021
Page 3


2.     Legal Standards

Under Second Circuit law, the decision to grant a motion for expungement "lies within the
equitable discretion of the court." United States v. Schnitzer, 567 F.2d 536, 539 (2d Cir. 1977).
In considering such a motion, the court should consider that "an arrest record alone can create
serious adverse consequences for those who have been arrested in the past, notwithstanding the
ultimate disposition of the case," and assess the motion "individually on its merits to determine
the proper balancing of the equities." Id. at 539-540. While expungement is reserved for
extraordinary cases, courts in this Circuit have not hesitated to grant expungement where
appropriate. See, e.g., United States v. Doe, 935 F. Supp. 478,480 (S.D.N.Y. 1996); United
States v. Sahadeo, No. 94-CR-3 (TPG), 2011 WL 5828339, at *2 (S .D.N.Y. Nov. 17, 2011)
(granting request to expunge request record where cased "ended .. . with a no/le prosequi");
United States v. Doe, No. 71 -CR-892 (CBM), 2004 WL 1124687, at *I (S.D.N.Y. May 20,
2004).

3.     Expungement Is Appropriate

Expungement is appropriate here.

First, as the government recognized in asking this Court to enter an order no/le prosequi, the
facts simply did not warrant pursuing criminal charges against Mr. Carroll. That supports
expungement because "[t]here is no legitimate public interest in maintaining a record" in these
circumstances, since it "contains no information .. . likely to be useful in the future." United
States v. Van Wagner, 746 F. Supp. 619,622 (E.D. Va. 1990) (granting expungement following
no/le).

Second, the government was unaware of a portion of the evidence cited above when it decided to
seek the Indictment in this case. It decided to move to dismiss the Indictment after the evidence
was presented and after "extensive additional investigation." ECF No. 91. Mr. Carroll should
not be saddled for life with an arrest record simply because that "extensive additional
investigation" occurred after Indictment. See Van Wagner, 746 F. Supp. at 621 (expungement
appropriately "remedies a ... mistake" where government developed exculpatory evidence post-
arrest).

Third, Mr. Carroll has already suffered, and will continue to suffer, unwarranted "adverse
consequences" from his arrest. Over twenty years, Mr. Carroll worked his way up from an entry
level leasing position in Toledo, Ohio at a predecessor company to become CEO of Brixmor,
building an unblemished reputation for integrity along the way. He lost his job at Brixmor after
the audit committee's flawed five-week investigation, which failed to uncover the key
exculpatory evidence highlighted above. Because of the high regard in which he was held in the
industry, Mr. Carroll was then hired as CEO of another REIT, a position he lost as a result of his
arrest in this case. And his arrest record will plague any future job search in real estate. Real
                           -------------
          Case 1:19-cr-00545-CM Document 97 Filed 05/20/21 Page 4 of 4




                                                                               WILMERHALE
May 20, 2021
Page 4

estate companies, both public and private, routinely borrow money; as part of their due diligence
banks routinely inquire about whether company leadership has ever been arrested. A "yes"
answer to that question will routinely bar access to financing. Mr. Carroll's "arrest record alone"
is thus creating "serious adverse consequences"--effectively barring him from the only industry
he has ever worked in-"notwithstanding the ultimate disposition of the case." Schnitzer, 567
F.2d at 539-40. These severe adverse consequences support expungement. See Van Wagner,
746 F. Supp. at 621 (expungement appropriate where arrest deprived innocent defendant of
ability to "secure bank loans and city government contracts").

As the government ultimately determined, this prosecution was "not in the interest of justice."
Mr. Carroll should not continue to carry the brand placed on him by the mistaken decision to
arrest him.

Respectfully submitted,


/s/ Peter G. Neiman
PETER G. NEIMAN
ANJAN SAHNI
MICHELLE NICOLE DIAMOND
WILMER CUTLER PICKERING
  HALE AND DORR LLP
7 World Trade Center
250 Greenwich Street
New York, NY 10007
(212) 230-8800

WILLIAM   R. MCLUCAS
BRENDA E. LEE
WILMER CUTLER PICKERING
  HALE AND DORR LLP
1875 Pennsylvania Avenue NW
Washington, DC 20006
(202) 663-6000

VICTOR   L. Hou
CLEARY GOTTLIEB STEEN
  & HAMIL TON LLP
One Liberty Plaza
New York, NY 10006
(202) 225-2000

Counsel for Michael Carroll
